Rost, J-,

delivered the opinion of the court.
The defendant is sued as endorser of a promissory note, and the petition contains the usual averments of protest and notice.
The defendant admitted the execution of the note, but denied the ownership of the plaintiff, and alleged that no amicable demand had been made. The amicable demand is admitted by the failure of the defendant to answer the interrogatory put to him to that effect. The protest and notice are proved, and we see nothing in the bills of exception taken *287by the defendant’s counsel, which can avail him. The payment of the costs in a previous suit, could be proved by witnesses. The judgment rendered against him in the Parish Court, must be affirmed. ,
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with costs.